Citation Nr: 0608508	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  02-01 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a right knee disability, to include as due to 
a service-connected right foot disability.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a right hip disability, to include as due to a 
service-connected right foot disability.

3.  Entitlement to an increased rating for traumatic 
arthralgia of the right foot, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to 
December 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (RO).

This case has been advanced on the Board's docket due to good 
cause shown.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2005).  

In statements received in March 2005 and July 2005, the 
veteran raised the issue of whether there was clear and 
unmistakable error in a January 1949 rating decision that 
denied service connection for a left arm disorder.  This 
issue has not been developed for appellate review and is 
therefore referred to the RO for appropriate disposition.  

Based on the decision herein, the issues of entitlement to 
service connection for a right hip disorder and right knee 
disorder are remanded to the RO via the Appeals Management 
Center in Washington, DC.   




FINDINGS OF FACT

1.  By June 1989 rating decision, the RO denied service 
connection for right knee and right hip disabilities to 
include as secondary to the veteran's service-connected right 
foot disability; the veteran was notified of that decision 
that month, but did not appeal.

2.  Evidence received since the June 1989 rating decision 
bears directly and substantially on the specific matters 
under consideration herein and is so significant that it must 
be considered in order to decide fairly the merits of the 
claims on appeal herein.

3.  The veteran's service-connected residuals of an injury to 
the right foot are manifested by no more than subjective 
complaints of pain and numbness, with normal radiologic 
findings.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claims of entitlement to 
service connection for a right hip disorder and right knee 
disorder is new and material, and therefore, the claims are 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2001).

2.  The criteria for an increased rating for traumatic 
arthralgia of the right foot have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Without 
deciding whether the notice and development requirements of 
VCAA have been satisfied in the present case with regard to 
the issues to reopen the previously denied claims of 
entitlement to service connection for the right hip and the 
right knee, it is the Board's conclusion that this law does 
not preclude the Board from adjudicating these issues.  This 
is so because the Board is taking action favorable to the 
veteran by reopening the claims based on new and material 
evidence, and therefore, as to these issues, such action 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini 
v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 
Fed. Reg. 49,747 (1992).

However, with regard to the issue of entitlement to an 
increased rating for the right foot disorder, VA has a duty 
to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in March 2001 and January 2005 that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  He was advised that it was his 
responsibility to either send private medical treatment 
records regarding treatment for his claimed disabilities or 
to provide a properly executed release so that VA could 
request the records for him.  

The duty to notify includes informing the veteran that she 
must send in all evidence in his possession pertaining to her 
claim.  38 C.F.R. § 3.159(b)(1).  The March 2004 and March 
2005 letters stated "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  The 
provisions of 38 U.S.C.A. § 5103(a) were provided to the 
veteran in the December 2001 statement of the case.  The 
provisions of 38 C.F.R. § 3.15(b) were provided to the 
veteran in the July 2002 supplemental statement of the case.  
It is clear from these documents that the RO was asking for 
any records related to the veteran's claim.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records include post-service private and VA medical treatment 
records.  There is no indication that other Federal 
department or agency records exist that should be requested.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty 
to assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The veteran was 
afforded a medical examination in 2004.  

The veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and supplemental statement of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Therefore, the 
duty to notify of inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); see also Dingess/Hartman v. Nicholson, 
Nos. 01-1917, 02-1506 (U.S. Vet.App. March 3, 2006).



New and Material

The RO previously denied service connection for right knee 
and left hip disabilities by an unappealed June 1989 rating 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2005).  
Accordingly, that decision is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  Despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to a claim that has been disallowed.  38 
U.S.C.A. § 5108.  

The regulation which governs the evaluation of whether new 
and material evidence has been submitted to reopen a 
previously denied claim was revised in 2001.  See 66 Fed. 
Reg. 45,620, 45,628-30 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.156(a) (2005)).  However, the provisions of this revision 
were explicitly made applicable only to claims which were 
received by VA on or after August 29, 2001.  Since the 
veteran's claim to reopen was received by the RO in February 
2000, the old version of 38 C.F.R. § 3.156 applies.

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the additional evidence received after the June 
1989 rating decision consists of a July 1990 medical 
examination report reflecting degenerative joint disease of 
the hips, a February 2003 medical report indicating no pelvic 
abnormalities, a March 2004 VA orthopedic examination report 
indicating the absence of a right hip disability and 
reflecting the presence of a right knee disability that was 
unrelated to service or a service-connected disability.  The 
veteran also submitted a duplicate copy of the December 1985 
report of Dr. Newman who stated that right knee and hip 
disabilities were due to an altered gait caused by the 
veteran's service-connected right foot disability.  Finally, 
the record now contains copies of two recent hearing 
transcripts.

The Board finds that the VA examination dated in March 2004 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
is so significant that must be considered in order to fairly 
decide the merits of the claim.  Accordingly, new and 
material evidence has been submitted to reopen the claims of 
entitlement to service connection for a right hip disorder 
and a right knee disorder, and these issues are reopened.  

Right Foot

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where an increase in 
the disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Service connection for residuals of a right foot disability 
has been in effect since December 10, 1946.  The Board will 
not discuss the veteran's disability at every point during 
the previous six decades.  Rather, the Board will focus its 
attention on the pertinent evidence associated with the 
record from the date upon which he filed his latest claim of 
increase.  Id.

On June 2000 VA orthopedic examination, the veteran 
complained of increased symptoms with prolonged standing or 
walking.  He used a brace for the right ankle as well as shoe 
inserts.  There were no calluses or skin breakdown.  The 
examiner noted a history of plantar fasciitis of the right 
foot.  An x-ray study of the right foot was unremarkable; the 
examiner diagnosed a right foot injury and possible traumatic 
arthralgia of the right foot.

On a March 2004 VA orthopedic examination, the veteran 
complained of right foot pain.  Although the veteran used a 
cane, the examiner observed that he could walk normally 
without one.  The veteran's posture was good.  The right toes 
were straight, and the skin of the right foot was healthy.  
There was a tender callus under the first metatarsal head on 
the right side.  Otherwise, on clinical examination, the 
right foot was normal.  Radiologic studies of the right foot 
were normal.  The examiner diagnosed a history of an injury 
to the right foot, without significant pathology except for a 
painful callus under the fifth metatarsal head.  There was no 
evidence of instability.  The examiner opined that there was 
no increase in the veteran's right foot pathology.  

On an August 2004 VA orthopedic examination, the right foot 
appeared normal.  There was no visible deformity, and the 
skin was healthy.  The toes were straight, but there was a 
painful callus under the fifth metatarsal head.  An x-ray 
study of the right foot was normal.  The examiner diagnosed a 
history of an injury, to include the right foot with current 
complaints of pain.  The examiner indicated that the foot 
appeared normal.  No limitation of motion of the right foot 
was noted.

At his 2005 hearing, the veteran stated that he walked on his 
right ankle because the right foot was "never right."  In 
February 2006, the veteran testified that he could not walk 
on rough ground without a cane.  The veteran also stated that 
he used an ankle brace.  He testified that weather increased 
lameness.  He indicated that he was compelled to curtail 
hunting and could only go on hunting because he had a small 
vehicle that took him to hunting spots.  The veteran stated 
that he could no longer dance due to his right foot 
disability.  In the morning, he had to make sure his right 
foot was not asleep before stepping on it.  The right foot 
did not cause pain and fatigue.  Rather, pain resulted from 
stepping on it improperly.  

The veteran's service-connected residuals of a right foot 
injury are assigned a 10 percent disability rating under the 
provisions of Diagnostic Code 5284, which contemplates a 
moderate foot injury.  38 C.F.R. § 4.71a.  A 30 percent 
evaluation is for assignment on a finding of a severe injury, 
and a 20 percent evaluation is for assignment on a finding of 
a moderately severe foot injury.  Id. 

Although the veteran reports pain, numbness, and an abnormal 
gait, the objective medical evidence reveals no sign of a 
right foot abnormality or any residuals of an inservice right 
foot injury.  Absent any objective findings of abnormality 
aside from a callus, a finding of a moderately severe 
disability picture is not shown.  Thus, a 20 percent 
evaluation under the provisions of Diagnostic Code 5284 is 
not warranted.  Id.

Other provisions pertaining to the feet are not applicable 
herein.  Diagnostic Code 5276 pertains to pes planus, 
Diagnostic Code 5277 pertains to bilateral weak foot, 
Diagnostic Code 5287 pertains to pes cavus, Diagnostic Code 
5279 pertains to Morton's disease, Diagnostic Code 5280 
pertains to hallux valgus, Diagnostic Code 5281 pertains to 
hallux rigidus, Diagnostic Code 5282 pertains to hammer toe, 
and Diagnostic Code 5283 pertains to malunion or nonunion of 
the metatarsal bones.  38 C.F.R. § 4.71a.  As these 
conditions or manifestations have not been shown, these 
diagnostic codes are not applicable to the veteran's 
service-connected right foot disorder.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.  Where, 
however, a diagnostic code is not predicated on a limited 
range of motion alone, such as with Diagnostic Code 5284, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 with respect to pain 
do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  The medical evidence of record does not show 
functional loss based on weakness, fatigability, and 
incoordination.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the schedular evaluations 
in this case are not inadequate.  A rating in excess of 10 
percent is provided for certain manifestations of the 
service-connected right foot disorder but the medical 
evidence reflects that those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalizations due to this disability, and marked 
interference with employment due to the right foot has not 
been shown.  Accordingly, the RO's failure to consider or to 
document its consideration of this section was not 
prejudicial to the veteran.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the medical 
evidence of record does not demonstrate findings that meet 
the criteria for a rating in excess of 10 percent, the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claims 
for entitlement to service connection for a right hip 
disorder and a right knee disorder are reopened; the claims 
are granted to this extent only.
An increased rating for traumatic arthralgia of the right 
foot is denied.


REMAND

The Board has found that the veteran has submitted new and 
material evidence to reopen his claims of entitlement to 
service connection for a right hip disorder and a right knee 
disorder.  However, the Board also finds that the medical 
evidence of record needs clarification prior to the Board 
proceeding on the merits.

In this case, medical reports provide radiological findings 
of osteoarthritis in the right hip and right knee, as well as 
normal radiological findings with regard to these joints.  
Moreover, a private examiner in 1985 has opined that the 
veteran's right hip and right knee disorders are secondary to 
his service-connected right foot disorders, and while a VA 
examiner in 2004 found that the veteran had a normal right 
hip, the examiner opined that the veteran's right hip 
disorder and right knee disorder were not secondary to his 
service-connected right foot disorder.  The VA examiner did 
not comment upon the earlier private opinion.  Moreover, a 
finding as to whether the veteran's service-connected right 
foot disorder may have aggravated a right foot or right hip 
disorder has not been addressed.  See Allen v. Brown, 7 Vet. 
App. 439 (1994).

Accordingly, these issues are remanded for the following 
actions:

1.  The RO must provide notice as 
required by Dingess/Hartman v. Nicholson, 
Nos. 01-1917, 02-1506 (U.S. Vet.App. 
March 3, 2006). 

2.  The veteran must be afforded the 
appropriate VA examination to determine 
the etiology of any right hip and right 
knee disorder found.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies, to include 
radiologic studies, must be accomplished.  
The claims file, to include the private 
medical opinion in 1985 and the VA 
medical opinion in 2004, must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  
Following a review of the service and 
postservice medical records, the examiner 
must provide an opinion as to whether any 
diagnosed right hip disorder and right 
knee disorder is related to the veteran's 
active duty service.  The examiner must 
also state whether any diagnosed right 
hip disorder and right knee disorder is 
due to or aggravated by any service-
connected disorder, to include his 
service-connected right foot disorder.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, if any issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.  


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


